     Case 1:20-cv-00547-DAD-BAM Document 32 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE E. JACOBS, IV,                             No. 1:20-cv-00547-DAD-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    CDCR, et al.,                                     CASE
15                       Defendants.                    (Doc. Nos. 23, 31)
16

17

18          Plaintiff George E. Jacobs, IV is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 6, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed with prejudice due to plaintiff’s failure to state a

23   claim, failure to obey a court order, and failure to prosecute. (Doc. No. 11.)

24          On July 13, 2021, the undersigned issued an order granting plaintiff one, final twenty-one

25   (21) day extension of time to file an amended complaint based in part on plaintiff’s assurances

26   that he was prepared to file an amended complaint addressing the previously noted deficiencies in

27   his original complaint. (Doc. No. 31 at 5.) The court advised plaintiff that “any failure to file an

28   amended complaint or notice of voluntary dismissal will result in the dismissal of his complaint
                                                        1
     Case 1:20-cv-00547-DAD-BAM Document 32 Filed 08/17/21 Page 2 of 2


 1   with prejudice.” (Id.) Plaintiff has not filed any amended complaint or motion for a further

 2   extension of time to do so and the date by which he was to file an amended complaint has again

 3   passed.

 4             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and by proper analysis.

 7             Accordingly,

 8             1.     The findings and recommendations issued on April 6, 2021 (Doc. No. 6) are now

 9                    adopted in full;

10             2.     This action is dismissed with prejudice; and

11             3.     The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:       August 17, 2021
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
